Citation Nr: 0732088	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
total right hip replacement (previously evaluated as right 
hip degenerative joint disease), currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased evaluation for status post 
hemiarthroplasty, left hip, with hip socket replacement 
(previously evaluated as left hip degenerative joint 
disease), currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date prior to March 17, 2004, 
for the grant of a 50 percent evaluation for status post 
total right hip replacement.

4.  Entitlement to an effective date prior to March 17, 2004, 
for the grant of a 30 percent evaluation for status post 
hemiarthroplasty, left hip, with hip socket replacement.

5.  Entitlement to an effective date prior to March 17, 2004, 
for the grant of a total disability evaluation based upon 
individual employability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

The Board previously remanded this case in December 2006, 
and, in a January 2007 Statement of the Case ordered pursuant 
to the remand, the RO notified the veteran of his right to 
representation (his previous representative had revoked his 
representation in March 2006).  The veteran has not responded 
as to this matter to date, however.

The January 2007 Statement of the Case was issued to address 
the claim for an effective date prior to March 17, 2004 for 
the grant of an increased evaluation of 30 percent, for 
status post hemiarthroplasty of the left hip.  In the remand, 
the Board noted that a Notice of Disagreement had been 
received regarding this issue and that a Statement of the 
Case was thus necessary.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); 38 C.F.R. § 19.26 (2007).  In this 
regard, the Board observes that the absence of the issue of 
entitlement to an effective date prior to March 17, 2004 for 
the grant of an increased evaluation of 30 percent for status 
post hemiarthroplasty of the left hip from the Statement of 
the Case had been noted in the January 2005 Substantive 
Appeal.  This appeal is thus valid as to this issue, once the 
RO had issued a Supplemental Statement of the Case addressing 
the issue.  See also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
VAOPGCPREC 16-92 (July 24, 1992).  


FINDINGS OF FACT

1.  The veteran's service-connected right hip disorder is no 
more than moderately severe in degree, without radiological 
findings of a fracture of the shaft or surgical neck of the 
femur, with false joint; or with nonunion, without loose 
motion, and with weightbearing preserved with the aid of a 
brace.

2.  The veteran's service-connected left hip disorder has not 
been shown to be moderately severe in degree, without 
radiological findings of a fracture of the shaft or surgical 
neck of the femur, with false joint; or with nonunion, 
without loose motion, and with weightbearing preserved with 
the aid of a brace.

3.  The claim leading to the grant of a 50 percent evaluation 
for status post total right hip replacement and a 30 percent 
evaluation for status post hemiarthroplasty, left hip, with 
hip socket replacement, was received by the RO on March 17, 
2004, and there is no medical evidence to suggest that 
entitlement to these benefits arose within the preceding 
year, as the veteran has not cooperated with the RO's efforts 
to obtain records of these surgical procedures.

4.  The claim leading to the grant of TDIU was received by 
the RO on March 17, 2004, and there is no medical evidence to 
suggest that entitlement to this benefit arose within the 
preceding year.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for status post total right hip replacement (previously 
evaluated as right hip degenerative joint disease) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5054 and 5255 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for status post hemiarthroplasty, left hip, with hip socket 
replacement (previously evaluated as left hip degenerative 
joint disease) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2007).

3.  The criteria for entitlement to an effective date prior 
to March 17, 2004, for the grant of a 50 percent evaluation 
for status post total right hip replacement have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.400 (2007).

4.  The criteria for entitlement to an effective date prior 
to March 17, 2004, for the grant of a 30 percent evaluation 
for status post hemiarthroplasty, left hip, with hip socket 
replacement, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.400 (2007).

4.  The criteria for entitlement to an effective date prior 
to March 17, 2004, for the grant of TDIU have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing the relevant hip disorders in June 2004.  He has 
not since specifically asserted that his hip disorders have 
increased in severity since the examination was performed.  
See VAOPGCPREC 11-95 (April 7, 1995) (the length of time 
since the last examination in an increased evaluation case, 
in and of itself, does not warrant a further examination).  

Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  The RO has obtained updated VA treatment records, 
and, as noted in further detail below, the veteran has not 
responded to its request to provide a signed release form for 
records of prior hip surgery.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a January 2007 letter, issued pursuant to the 
Board's remand on the basis of a finding of prior inadequate 
notification in view of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this letter, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the January 2007 VCAA letter was issued subsequent to 
the appealed rating decision.  However, as indicated above, 
it was issued pursuant to a Board remand and was followed up 
by a readjudication in a March 2007 Supplemental Statement of 
the Case.  Accordingly, there remain no procedural concerns 
in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman, regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
These matters were addressed in the January 2007 letter, 
however.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



II.  Increased ratings for hip disorders

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a January 1996 rating decision, the RO granted service 
connection for right and left hip degenerative joint disease, 
incurred as directly due to and a proximate result of the 
veteran's service-connected postoperative residuals of a left 
medial malleolus fracture.  The RO based this decision on the 
findings and opinions contained in a September 1995 VA 
orthopedic examination report.  Separate 10 percent 
evaluations were assigned, effective from March 1995.

Following receipt of the veteran's current claim on March 17, 
2004, he was seen at a VA outpatient facility in May 2004.  
At this time, he reported bilateral radiculitis to both legs 
and hips, with numbness in his feet.  He was noted to have a 
history of osteoarthritis of the hips, left greater than 
right, by plain films in October 2001.

During a June 2004 VA examination, the veteran reported that 
he could only walk about 100 feet with a cane at a time, 
mainly due to right hip pain.  His left hip was noted to be 
not as painful and in relatively good condition.  Weakness, 
stiffness, and a clicking noise with certain movements were 
also noted in the right hip.  Current medications included 
Percocet with Oxycodone, Tylenol, Ibuprofen, and 
Methocarbamol, used to control pain and increase range of 
motion and activities of daily living.  The veteran reported 
that he underwent bilateral hip replacements in December 
2002, with a total hip replacement on the right side and 
hemiarthroplasty on the left.  His femur was noted to be 
broken during this procedure, requiring placement of wiring.  

Upon examination, the veteran walked with a cane very closely 
applied to the right leg.  His walking was noted to be very 
protracted and slow, with limping.  Left hip flexion was 
limited to 90 degrees, with pain and guarding towards the 
end.  Abduction and adduction were limited to 20 degrees in 
the left hip with pain and guarding towards the end.  
Internal rotation was limited to 30 degrees, and external 
rotation was limited to 25 degrees with pain and guarding.  
The left hip was noted to have weakness, and the veteran 
could not lift the left leg more than 20 degrees straight off 
the floor because of left hip pain and weakness.  The right 
hip flexion was limited to 70 degrees, with pain and 
guarding.  Adduction and abduction were both limited to 10 
degrees.  Further motion was noted to possibly dislocate the 
right hip.  Internal and external rotation were not 
attempted, due to the risk of dislocation in the right hip.  
The veteran could not lift the right leg straight at the hip 
with more than 20 degrees, with pain in the right hip along 
with weakness.

In rendering assessments and diagnoses, the examiner further 
noted that the veteran had bilateral hip surgery by history 
and as indicated by scars on the hips, but there was no 
record of such surgery.  The examiner also noted that 
extension of both hips was to zero degrees, with pain and 
guarding.  The left hip was noted to have an apparent 
hemiarthroplasty and better function than the right hip.  The 
examiner reiterated the veteran's reports of limited walking 
and use of various pain medications that made it impossible 
for him to work as a truck driver because of side effects, 
though pain had been controlled well.  Significant limitation 
of daily activities, even including putting socks on and off, 
was noted.  While the veteran was noted to be working "on a 
limited basis for self-sufficiency," the examiner opined 
that he could not work as a truck driver anymore and had 
difficulty or inability to find a suitable job because of the 
current lower extremity condition, as well as the back 
condition.  Moreover, the veteran showed significant 
distressing symptoms and signs during the bed mobility on the 
examining table, with severe pain and taking time for 
changing his position from supine to side, any bed rolling 
movement, and sitting up from the supine position.

Based on this evidence, the RO, in the appealed September 
2004 rating decision, recharacterized the veteran's hip 
disorders and increased his evaluations as of March 17, 2004, 
the date of claim.  The right hip disorder was 
recharacterized as status post total right hip replacement 
and assigned a 50 percent evaluation.  The left hip disorder 
was now characterized as a status post hemiarthroplasty, left 
hip, with hip socket replacement and assigned a 30 percent 
evaluation.

VA x-rays of the hips from October 2004, following a motor 
vehicle accident, revealed total hip replacement, with the 
hardware in place without evidence of loosening or other 
complications, acute fracture, or dislocation.  Right hip x-
rays from March 2005 following complaints of increased pain 
revealed status post right hip replacement, with no evidence 
of hardware fracture or loosening and no acute osseous 
injury.

In November 2005, the veteran was seen at a VA facility and 
reported hip pain following his surgeries, with adequate 
control with his current regimen.  He declined offers for 
injections and treatment from a chiropractor.  In July 2006, 
he described right hip pain, with shooting pain into the 
upper thigh and groin.  He reiterated this complaint in 
November 2006.  In December 2006, he was described as having 
adequate of control of his pain with his current regimen and 
again declined an offer for injections and chiropractic 
treatment.

In the present case, the RO has evaluated the veteran's right 
hip disorder at the 50 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5054 and 5255, whereas the left hip disorder 
has been evaluated at the 30 percent rate under only 
Diagnostic Code 5054.

Under Diagnostic Code 5054, involving prosthetic replacement 
of the head of the femur or of the acetabulum, a 100 percent 
evaluation is assigned for one year following implantation of 
the prosthesis.  Beyond that, a 50 percent evaluation is 
assigned for moderately severe residuals of weakness, pain, 
or limitation of motion.  A 70 percent evaluation 
contemplates markedly severe residual weakness, pain, or 
limitation of motion following implantation of prosthesis.  A 
90 percent evaluation is assigned following implantation of 
prosthesis with painful motion or weakness such as to require 
the use of crutches.  Otherwise, a minimum rating of 30 
percent is assigned.

Diagnostic Code 5255 contemplates impairment of the femur.  A 
30 percent evaluation is warranted for malunion of the femur, 
with marked knee or hip disability.  A 60 percent evaluation 
contemplates a fracture of the shaft or surgical neck of the 
femur, with false joint; or with nonunion, without loose 
motion, and with weightbearing preserved with the aid of a 
brace.  An 80 percent evaluation contemplates a fracture of 
the shaft or surgical neck of the femur, with nonunion and 
with loose motion (spiral or oblique fracture).  

As to the right hip, the Board has reviewed the recent 
medical records and finds that the degree of disability, 
while substantial, is more characteristic of moderately 
severe post-surgical residuals than of markedly severe 
residuals.  The Board is aware that the veteran has exhibited 
pain on motion testing, and rotation was not performed 
because of concerns of dislocation.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  
However, he did have right hip flexion limited to 70 degrees 
and abduction limited to 10 degrees; under Plate II of 
38 C.F.R. § 4.71a, normal findings for the hip are of flexion 
to 125 degrees and abduction to 45 degrees.  Particularly 
given this degree of flexion, the Board is unable to make a 
finding of markedly severe residuals.

Given the criteria of Diagnostic Code 5255, the Board also 
does not find a fracture of the shaft or surgical neck of the 
femur, with false joint; or with nonunion, without loose 
motion, and with weightbearing preserved with the aid of a 
brace.  The Board is aware that the veteran's June 2004 
examiner noted that the veteran's femur was broken during 
surgery, with wiring.  No x-rays were taken at that time.  
Subsequent x-rays, however, revealed the right hip 
replacement hardware to be in place, without evidence of 
loosening, fracture, or dislocation.  

As to the left hip, the Board notes that the veteran reported 
lesser symptoms upon examination, and he had greater range of 
motion (flexion to 90 degrees and abduction to 20 degrees), 
albeit with pain at the extreme of flexion.  While the 
veteran could not lift the left leg more than 20 degrees 
straight off the floor because of left hip pain and weakness, 
it was noted by the examiner that this hip had better 
function than the right hip.  No other symptoms other than 
pain have subsequently been reported by the veteran during 
his treatment.  The Board therefore does not find that the 
veteran's left hip symptoms rise to the level of "moderately 
severe," as would warrant an evaluation in excess of 30 
percent under Diagnostic Code 5054.  

With the left hip, there is no suggestion whatsoever of a 
fracture of the shaft or surgical neck of the femur, with 
false joint; or with nonunion, without loose motion, and with 
weightbearing preserved with the aid of a brace (60 percent 
under Diagnostic Code 5255).  There is also no evidence of 
limitation of flexion of the thigh to 10 degrees (40 percent 
under Diagnostic Code 5251).

Moreover, with both hips, there is no evidence of ankylosis 
(Diagnostic Code 5250) or flail joint of the hip (Diagnostic 
Code 5254).

Finally, the Board observes that the veteran has submitted no 
evidence showing that his service-connected hip disorders 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent, or indeed any,  periods of 
hospitalization during the pendency of this appeal.  The 
Board is aware that these disorders have, in tandem with the 
veteran's service-connected spine and left ankle disorders, 
provided the basis for a grant of TDIU, but there is no 
indication that such status would be warranted solely on 
account of the individual hip disorders.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, the evidence of record does not support an 
evaluation in excess of 50 percent for status post total 
right hip replacement, or an evaluation in excess of 30 
percent for status post hemiarthroplasty, left hip, with hip 
socket replacement.  The veteran's claims for these benefits 
are therefore denied.  38 C.F.R. § 4.7.

III.  Effective dates

A.  Applicable laws and regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157. 

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

B.  The grants of a 50 percent evaluation for status post 
total right hip replacement and a 30 percent evaluation for 
status post hemiarthroplasty, 
left hip, with hip socket replacement

In the present case, the veteran's current claim for an 
increased evaluation for his right hip disorder, at that time 
characterized as right hip degenerative joint disease, was 
received by the RO on March 17, 2004.  This statement does 
not mention the left hip, although in a May 2004 submission 
the veteran's prior representative indicated that he sought 
increased ratings for all service-connected disorders.

In conjunction with this claim, the RO obtained VA treatment 
records dated from October 2001 through June 2004 prior to 
the appealed rating decision.  

The Board has reviewed these VA records and notes that an 
October 2001 report contains references to "hip and back 
pain" and degenerative changes of the hips.  Hip pain was 
also noted in January 2002.  

Testing in April 2002 revealed hip flexion and extension of 
45 degrees; a negative straight leg test; pain "with rolling 
leg, greater with external rotation versus internal 
rotation"; no crepitus; and no pain on palpation over the 
trochanteric bursa.  Analgesics and physical therapy of the 
hips were recommended.

A May 2002 VA treatment record indicates that the veteran was 
"not a good candidate for hip replacement surgery."  

In August 2002, the veteran reported that his right hip was 
more painful than the left hip, with sciatic symptoms.  An 
examination revealed negative straight leg raising, pain with 
internal and external rotation of both legs, flexion to 90 
degrees on the left and 60 degrees on the right, mild 
tenderness of the right greater trochanter, and a nontender 
left greater trochanter.  The assessment was bilateral old 
slipped capital femoral epiphysis, with subsequent severe 
arthritis.  A bilateral hip replacement was indicated to be 
needed.

Records from December 2002 indicate that a bilateral hip 
replacement was pending, with an outside doctor.  A June 2003 
record contains a notation of hip surgery several weeks 
earlier with the veteran's medical doctor.  An August 2003 
record includes a reference to hip pain getting worse despite 
a total hip replacement and that the right hip "may have to 
be redone" because of pain.  This record also contains a 
notation of osteoarthritis of the hips, left greater than 
right, by plain films in October 2001.

In the appealed September 2004 rating decision, the RO 
notified the veteran that a 50 percent evaluation had been 
assigned from March 17, 2004 for a right hip replacement 
under 38 C.F.R. § 4.71a, Diagnostic Code 5054.  Under this 
section, a 100 percent evaluation was noted to be warranted 
for a period of thirteen months status post total hip 
surgery.  The RO further noted that if the veteran could 
provide the private medical records showing the total hip 
replacement, an operative report, or a discharge summary, an 
earlier effective date and temporary 100 percent evaluation 
might be applicable.  Otherwise, an evaluation of 50 percent 
was assigned for moderately severe residuals of weakness, 
pain, or limitation of motion following implantation of a 
prosthesis.  

In the same decision, the RO notified the veteran that a 30 
percent evaluation had been assigned from March 17, 2004 for 
status post hemiarthroplasty, left hip, with hip socket 
replacement under Diagnostic Code 5054.  This was noted to be 
the minimum evaluation granted following prosthetic 
replacement of the head of the femur or the acetabulum.  
Again, the RO noted that if the veteran could provide an 
operative report or a discharge summary, showing the left hip 
surgery, an earlier effective date and temporary 100 percent 
evaluation might be applicable.  

The RO reiterated the importance of receiving the operative 
reports in regard to both disabilities in its October 2004 
Statement of the Case.

Pursuant to the Board's remand, the RO, in a January 2007 
VCAA letter, specifically requested that the veteran submit 
any private medical records, or a signed release form for the 
RO to obtain such records, associated with and subsequent to 
the hip surgery in "approximately December 2002."  The RO 
also specified the name of the private doctor who had 
previously been referenced in the claims file as performing 
the surgery.  The veteran has in no way responded to this 
letter, and it was not returned to the RO as undeliverable.

In this regard, the Board notes that that it is well-
established that VA's duty to assist a claimant is not always 
a one-way street.  A claimant seeking help cannot passively 
wait for it in those circumstances where he or she may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Insofar as the veteran has not followed up with the RO's 
efforts to obtain his operative reports, the Board is of the 
opinion that no further assistance in this regard is required 
on the part of the VA.  The claims must be evaluated solely 
on the evidence currently of record.  

Given that the evidence of record does not contain an 
operative report or confirmation of the exact date and nature 
of the right hip surgery, the Board finds no basis for 
determining that an effective date prior to May 17, 2004 is 
warranted for the grant of a 50 percent evaluation for status 
post total right hip replacement.  Similarly, in the absence 
of medical documentation, the Board finds no basis for 
determining that an effective date prior to May 17, 2004 is 
in order for the grant of a 30 percent evaluation for status 
post hemiarthroplasty, left hip, with hip socket replacement.  
Accordingly, the claims are denied as to these benefits.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  The grant of TDIU

As noted above, the veteran's current claim for an increased 
evaluation for his right hip disorder was received in March 
17, 2004.  At that time, none of the medical evidence of 
record indicated that the veteran had stopped working as a 
result of his service-connected disabilities, which also 
include degenerative disc disease of the spine and residuals 
of a left medial malleolus fracture.  See 38 C.F.R. §§ 4.15, 
4.16.  The most recent treatment record addressing his 
employment status as of the date of claim was a December 2002 
VA outpatient record.  At that time, he was noted to be 
working "in heavy construction."

In June 2004, the veteran underwent a VA bones examination.  
During that examination, he reported that he used to be a 
truck driver "but has not been able to work."  The examiner 
noted that the veteran's combination of medications made it 
impossible for him to work as a truck driver because of the 
side effects.  While the veteran was noted to be "working on 
a limited basis for self-sufficiency," the examiner 
indicated that he could not work as a truck driver anymore 
and would have difficulty or an inability to find a suitable 
job because of the current lower extremity condition, as well 
as his back condition.  

In the appealed September 2004 rating decision, the RO cited 
to this examination report as the basis for granting 
entitlement to TDIU, effective as of March 17, 2004.

Given that the veteran's claim was received on March 17, 
2004, and evidence indicating entitlement to TDIU first arose 
after that date, there exists no basis for an effective date 
for this grant prior to March 17, 2004.  The claim for that 
benefit must thus be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.




ORDER

Entitlement to an increased evaluation for status post total 
right hip replacement (previously evaluated as right hip 
degenerative joint disease), currently evaluated as 50 
percent disabling, is denied

Entitlement to an increased evaluation for status post 
hemiarthroplasty, left hip, with hip socket replacement 
(previously evaluated as left hip degenerative joint 
disease), currently evaluated as 30 percent disabling, is 
denied.

Entitlement to an effective date prior to March 17, 2004, for 
the grant of a 50 percent evaluation for status post total 
right hip replacement is denied.

Entitlement to an effective date prior to March 17, 2004, for 
the grant of a 30 percent evaluation for status post 
hemiarthroplasty, left hip, with hip socket replacement, is 
denied.

Entitlement to an effective date prior to March 17, 2004, for 
the grant of TDIU is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


